DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       WILLIAM F. DAVIS, JR.,
                             Appellant,

                                     v.

VILLAGE OF PALM SPRINGS GENERAL EMPLOYEES’ PENSION PLAN,
     BOARD OF TRUSTEES and VILLAGE OF PALM SPRINGS,
                         Appellees.

                              No. 4D21-2151

                              [March 10, 2022]

   Appeal from the Village of Palm Springs General Employees’ Pension
Plan, Board of Trustees; L.T. Case No. DOAH 20-4311.

   Craig A. Boudreau, West Palm Beach, for appellant.

   Robert D. Klausner and Bonni S. Jensen of Klausner, Kaufman,
Jensen & Levinson, P.A., Plantation, for appellee Village of Palm Springs
General Employee’s Pension Plan, Board of Trustees.

  David C. Miller and Elizabeth W. Neiberger of Bryant Miller Olive P.A.,
Miami, for appellee Village of Palm Springs.

PER CURIAM.

   Affirmed.

DAMOORGIAN, FORST and ARTAU, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.